             Case 20-30053             Doc 4         Filed 01/31/20          Entered 01/31/20 14:34:38                  Desc Main
                                                        Document             Page 1 of 6

(rev. 08.30.2018)

In re:                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                        DISTRICT OF NORTH DAKOTA
Debtor 1: Shatara Lynn Roehrich
                                                                                                 CHAPTER 13 PLAN
Debtor 2:
                               (Spouse, if filing)                        Case No.: 20-30053
                                                                          Dated:    1/31/2020
                                            Debtor(s).
                                                                          Indicate if this is:
In a joint case, Debtor means Debtors in this plan.
                                                                                       Amended Plan (pre-confirmation)
                                                                                       Modified Plan (post-confirmation)
                                                                          (1st, 2nd, etc.)
Part 1. NOTICES

To Debtor: This form includes options that may be appropriate in some cases, but the presence of an option on the form does
not indicate that the option is appropriate in your circumstances. You must provide for the treatment of all secured and priority
unsecured claims in this plan. In addition, you must attach a liquidation analysis to this plan. A sample liquidation analysis may
be found on the Bankruptcy Court website. http://www.ndb.uscourts.gov

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified or eliminated. You should
read this plan carefully and discuss it with your attorney if you retained one in this bankruptcy case. If you have not retained an
attorney, you should consider consulting one.

If you oppose Debtor's treatment of your claim or any provision in this plan, you or your attorney must file an objection to plan
confirmation before the deadline set by the Court. The Bankruptcy Court may confirm this plan without further notice if no
interested parties file objections to confirmation. See Local Rule 3015-1.

To Those Seeking Plan Disbursements from the Trustee: You or someone on your behalf must file a proof of claim to be
paid by the Trustee.

NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS AND LIEN OR SECURITY INTEREST
AVOIDANCE:

Debtor must check a box next to 1.1, 1.2 and 1.3 to state whether the plan includes any of the following items:


 1.1      A limit on the amount of a secured claim based on the value of the collateral, which                  Included           Not Included
          may result in a partial payment or no payment to the secured creditor (see Part 9
          below)

 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest                    Included           Not Included

 1.3      Nonstandard provisions included in Part 16                                                            Included           Not Included

Part 2. DEBTOR'S PAYMENTS TO TRUSTEE

2.1      As of the date of this plan, Debtor has paid the Trustee             $0.00       .

2.2      After the date of this plan, Debtor will pay the Trustee:
             $1,050.00       per month for           60        months beginning in            February      (mo.) of          2020          (yr.)

         For a total of   $63,000.00        . The initial plan payment is due not later than 30 days after the order for relief (petition date).

2.3 The minimum plan length is               36 months or       60 months from the date of the initial plan payment unless all allowed
claims are paid in a shorter time.

2.4      Debtor will also pay the Trustee

2.5      Debtor will pay the Trustee a total of                                $63,000.00                                  [Parts 2.1 + 2.2 + 2.4].

2.6 Debtor will provide the Trustee a copy of each income tax return filed during the plan term within 14 days after filing the
return. Debtor will treat income tax refunds as follows:



                                                            Effective December 1, 2017                                                     Page 1
          Case 20-30053             Doc 4      Filed 01/31/20          Entered 01/31/20 14:34:38                Desc Main
                                                  Document             Page 2 of 6

Debtor:   Shatara Lynn Roehrich                                                          Case number: 20-30053


Part 3. ESTIMATED PAYMENTS BY TRUSTEE TO CREDITORS: From available funds, the Trustee will pay creditors for whom
a proof of claim was filed. The Trustee may collect a fee of up to 10% of plan payments or $6,300.00 [line 2.5 x .10]
Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)): From available funds, the Trustee will promptly pay adequate
protection payments to creditors holding allowed claims secured by personal property, according to the following schedule,
beginning in month one.

                                        Creditor                                         Monthly         Number of          Total
                                                                                         payment          months          payments

 TOTAL                                                                                                                           $0.00

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365): Debtor assumes the following executory contracts or
unexpired leases. Debtor will pay the payments that come due after the petition date directly to the creditors. Cure provisions, if
any, are included in Part 8. Those executory contracts and unexpired leases not expressly assumed below are deemed rejected
on the date of plan confirmation.

                                 Creditor                                                 Description of property

Part 6. CLAIMS NOT IN DEFAULT: Debtor is current on the payment of the following claims, and Debtor will pay the payments
that come due after the petition date directly to the creditors. The creditors will retain their liens, if any.

                                 Creditor                                                 Description of property

Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) AND 1322(e)): The Trustee will cure defaults on the following claims
secured only by a security interest in real property that is Debtor's principal residence. Debtor will pay the installment payments
that come due after the petition date directly to the creditors. The creditors will retain liens. Unless otherwise ordered by the
Court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any
contrary amounts listed below. In the absence of a contrary timely filed proof of claim, the amounts listed below are controlling.

                         Creditor                       Amount of         Monthly         Beginning       Number      Total payments
                                                         default          payment         in month #        of
                                                                                                         payments

 TOTAL                                                                                                                           $0.00

Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND 1322(e)): The Trustee will cure defaults on the following claims as
set forth below. Debtor will pay the payments that come due after the petition date directly to the creditors. The creditors will
retain liens, if any. Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing deadline
under Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the absence of a contrary timely filed proof of
claim, the amounts listed below are controlling.

                                            Amount         Interest        Monthly         Beginning      Number            Total
                 Creditor                     of              rate         payment            in            of            payments
                                            default         (if any)                        month #      payments

 TOTAL                                                                                                                           $0.00




                                                      Effective December 1, 2017                                                 Page 2
           Case 20-30053           Doc 4       Filed 01/31/20         Entered 01/31/20 14:34:38                  Desc Main
                                                  Document            Page 3 of 6

Debtor:   Shatara Lynn Roehrich                                                          Case number: 20-30053


Part 9. SECURED CLAIMS - AMOUNT IN PLAN CONTROLS (§ 1325(a)(5) CRAMDOWN): The amount listed in this Part binds
the creditors pursuant to 11 U.S.C. § 1327 and confirmation of the plan is the determination of the creditors' allowed secured
claims. The Trustee will pay the amount listed in the "Total Payments" column below. Unless otherwise specified in Part 16,
the creditors listed in this Part retain the liens securing their allowed secured claims to extent provided under 11 U.S.C.
§ 1325(a)(5). The unsecured portion of the claim, if any, will be treated as provided in Part 14. For secured claims filed by
governmental units, unless otherwise ordered by the Court, the value of a secured claim listed in its proof of claim filed in
accordance with Bankruptcy Rule 3012(c) controls over any contrary amount listed below.

           Creditor /       Allowed         Int.      Monthly      Begin-      x           =                +                =
          Total claim    secured claim      rate      payment       ning      No.         Plan             AP              Total
            amount         (Value of                                 in       of        payments          from           payments
                           collateral)                             month     pmts.                        Part 4
                                                                      #
 9.1 Progressive Leasing
          $1,600.78             $925.00     6.00%       Pro-Rata      4        56         $1,079.81           $0.00         $1,079.81
 9.2 United Savings Credit Union
         $22,318.14     $21,700.00          8.75%       Pro-Rata      4        56        $27,244.29           $0.00        $27,244.29
 TOTAL                                                                                                                     $28,324.10

Part 10. SECURED CLAIMS EXCLUDED FROM § 506 (§ 1325 Hanging Paragraph):
Check one.

            None. If "None" is checked, the rest of Part 10 need not be completed or reproduced.
Part 11. PRIORITY CLAIMS (Not including claims under Part 12): The Trustee will pay in full all claims entitled to priority under
§ 507(a)(2) through (a)(10), including the following claims. The amounts listed are estimates. The Trustee will pay the amounts
actually allowed.

                                                                                         Beginning       Number
                                                       Estimated          Monthly           in             of              Total
                        Creditor                         claim            payment         month #       payments         payments
11.1 Internal Revenue Service                             $7,021.00          Pro-Rata         4             56              $7,021.00
11.2 Internal Revenue Service                             $5,679.00          Pro-Rata         4             56              $5,679.00
11.3 Internal Revenue Service                             $6,322.00          Pro-Rata         4             56              $6,322.00
11.4 Internal Revenue Service                             $4,535.99          Pro-Rata         4             56              $4,535.99
11.5 Madlom Law Office                                    $3,250.00          Pro-Rata         1              4              $3,250.00

 TOTAL                                                                                                                     $26,807.99

Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The Trustee will pay in full all domestic support obligation claims
entitled to priority under § 507(a)(1), including the following claims. The amounts listed are estimates. The Trustee will pay
the amounts actually allowed.

                                                                                         Beginning       Number
                                                       Estimated          Monthly           in             of              Total
                        Creditor                         claim            payment         month #       payments         payments

 TOTAL                                                                                                                           $0.00




                                                     Effective December 1, 2017                                                  Page 3
            Case 20-30053           Doc 4      Filed 01/31/20         Entered 01/31/20 14:34:38                Desc Main
                                                  Document            Page 4 of 6

Debtor:    Shatara Lynn Roehrich                                                        Case number: 20-30053


Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS: In addition to the class of unsecured claims specified in Part 14,
there shall be the following separate classes of nonpriority unsecured claims. The Trustee will pay the allowed claims of the
following creditors. All entries below are estimates.
                                                  Interest                                 Beginning         Number
                                                     rate         Claim       Monthly         in               of         Total
                        Creditor                   (if any)      amount       payment       month #         payments    payments

 TOTAL                                                                                                                          $0.00

Part 14. ALLOWED NONPRIORITY UNSECURED CLAIMS: The Trustee will pay holders of allowed nonpriority unsecured
claims the balance of all payments received by the Trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12 and 13. These claimants
will receive their pro rata share of approximately   $1,567.91      [Part 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].
14.1 Debtor estimates that the total unsecured claims held by creditors listed in Part 9 are     $1,293.92

14.2 Debtor estimates that the unsecured portion of the claims secured by surrendered collateral in Part 15 total:
           $0.00

14.3 Debtor estimates that Debtor's nonpriority unsecured claims (excluding those in Parts 9 and 13) total:      $112,955.53

14.4 Total estimated nonpriority unsecured claims are         $114,249.45     [Parts 14.1 + 14.2 + 14.3].
14.5 Projected percentage payment to nonpriority unsecured creditors            1.37%

Part 15. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: Debtor surrenders the collateral
securing the claims of the following creditors in satisfaction of the secured portion of the creditors' claims. To the extent the
collateral does not satisfy a creditor's claim, the creditor shall be treated as the holder of an unsecured claim. Any allowed
unsecured claim resulting from the disposition of the collateral will be treated in Part 14 above. Debtor requests that the
automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the surrendered collateral on the date this plan is
confirmed.
                                   Creditor                                         Legal Description (Real Estate)
                                                                                    Description of Property (Chattel)

Part 16. NONSTANDARD PROVISIONS: Placement of additional nonstandard provisions, as defined in Rule 3015(c), must be
in this Part. Any nonstandard provision placed elsewhere in the plan is void.

16.1      Chapter 13 Plan Provision (ND final)
          1. Debtors shall make payments as called for by this repayment Plan directly to Mr Kyle Carlson, Trustee, 2900
          Momentum Place, Chicago, IL 60689-5329, by certified check or money order, or through alternate methods
          approved by the Trustee (such as phone payments, or E-payments).
          2. The effective date of this Plan shall be the day the Plan is docketed with the Bankruptcy Court. The debtors
          reserve the right to cure any default under this Plan within 30 days of the default.
          3. The debtor(s) shall send the Trustee each year during the Chapter 13 Plan copies of federal and state income
          tax returns at the time they are filed. The debtor shall also promptly report to the Trustee the receipt of any state
          and federal tax refunds for the duration of this Chapter 13 case. The debtor(s) shall be entitled to retain the first
          $1,200 (single debtor or single tax return filer) or $2,000 (joint debtor or joint tax return filer), plus any earned
          income credits (EIC). Any remaning amounts shall be turned over to the Chapter 13 Trustee as additional plan
          payments (unless debtor(s) have scheduled such refund as income on Schedule I of the debtor(s) bankruptcy
          schedules).
          4. Debtor(s) pledge(s) their disposable income.
          5. In accordance with North Dakota Bankruptcy Local Rule 2016-1 the Debtor's attorney elects to accept the
          presumptively reasonable fee for the services performed (or to be performed as required by such rule).




                                                     Effective December 1, 2017                                                Page 4
          Case 20-30053                Doc 4    Filed 01/31/20          Entered 01/31/20 14:34:38               Desc Main
                                                   Document             Page 5 of 6

Debtor:   Shatara Lynn Roehrich                                                           Case number: 20-30053



Part 17. SUMMARY OF ESTIMATED PAYMENTS:

                                      Class of payment                                               Amount to be paid
 17.1     Trustee's Fee [Part 3]                                                                                   $6,300.00
 17.2     Home Mortgage Defaults [Part 7]                                                                              $0.00

 17.3     Claims in Default [Part 8]                                                                                   $0.00
 17.4     Section 506 Secured Claims [Part 9]                                                                     $28,324.10

 17.5     Non-Section 506 Secured Claims [Part 10]                                                                     $0.00

 17.6     Priority Claims [Part 11]                                                                               $26,807.99
 17.7     Domestic Support Claims [Part 12]                                                                            $0.00

 17.8     Separate Class of Unsecured Claims [Part 13]                                                                 $0.00
 17.9     Nonpriority Unsecured Claims [Part 14]                                                                   $1,567.91

 17.10    TOTAL (must equal Part 2.5)                                                                             $63,000.00

Certification regarding nonstandard provisions:                         Signed:     /s/ Shatara Lynn Roehrich
I certify that this plan contains no nonstandard                        Debtor 1: Shatara Lynn Roehrich
provisions except as placed in Part 16.
                                                                        Dated:      1/29/2020



Signed: /s/ Bruce L. Madlom                                             Signed:
        Debtor's Counsel OR Debtor (if pro se)                          Debtor 2:
Bruce L. Madlom
                                                                        Dated:
Madlom Law Office
1330 Gateway Dr. S.W.
P.O. Box 9693
Fargo, ND 58106-9693
(701) 235-0505




                                                         Effective December 1, 2017                                            Page 5
           Case 20-30053            Doc 4      Filed 01/31/20            Entered 01/31/20 14:34:38            Desc Main
                                                  Document               Page 6 of 6

 Debtor:   Shatara Lynn Roehrich                                                           Case number: 20-30053



                                                    LIQUIDATION ANALYSIS

                                                  MARKET                                 DEBTOR'S        EXEMPT
 PROPERTY                                          VALUE                 LIENS            EQUITY         AMOUNT        BALANCE


Checking accounts, CD's etc.                            $1,864.96                $0.00     $1,864.96       $1,864.96       $0.00

Household goods and furnishings                         $1,690.00                $0.00     $1,690.00       $1,690.00       $0.00
Books, pictures, antiques, collections                   $375.00                 $0.00       $375.00         $375.00       $0.00

Wearing apparel                                         $1,000.00                $0.00     $1,000.00       $1,000.00       $0.00

Furs and jewelry                                         $600.00                 $0.00       $600.00         $600.00       $0.00
Interests in insurance policies                            $2.00                 $0.00         $2.00           $2.00       $0.00

IRA's, other pension plans                          $16,283.13                   $0.00    $16,283.13      $16,283.13       $0.00
Licenses, franchises, etc.                                 $1.00                 $0.00         $1.00           $1.00       $0.00

Motor vehicles and accessories                      $21,700.00           $22,318.14            $0.00           $0.00       $0.00
Animals                                                    $1.00                 $0.00         $1.00           $1.00       $0.00
Other personal property of any type                      $925.00          $1,600.78            $0.00           $0.00       $0.00

TOTAL:                                              $44,442.09           $23,918.92       $21,817.09      $21,817.09       $0.00

Summary of Liquidation Results
                Amount Available on Liquidation:                    $21,817.09
                       Less Exempted Amounts:                       $21,817.09
                     Less Liquidation Expenses:                          $0.00
                       Less Administrative Fees:                         $0.00
                            Remaining Balance:                           $0.00

                       Payments to Priority Claims:               $23,557.99
                   Available to General Unsecured:              ($23,557.99)

       Total of General Unsecured under Chapter 7:              $114,249.45
                Percent Distribution under Chapter 7:                0.00%
